DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The currently pending claims in the present application are claims 1-7 and 9-14 of the Amendment filed 19 November 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2010/0332266 A1 to Tamir et al. (hereinafter referred to as “Tamir”) in view of JP Pat. App. Pub. No. 2014154004 A to Yonaha et al. (hereinafter referred to as “Yonaha”), further in view of U.S. Pat. App. Pub. No. 2005/0162513 A1 to Chan (hereinafter referred to as “Chan”), further in view of WIPO Int’l Pub. No. WO 2014/207558 A2 to Fuch (hereinafter referred to as “Fuch”), and further in view of U.S. Pat. App. Pub. No. 2009/0303077 A1 to Onome et al. (“Onome”).
Regarding claim 1, Tamir teaches the following limitations:
“A risk determination method used in a risk determination system that manages a degree of risk at a position at which a moving body is positioned, the risk determination system including a risk occurrence information server that stores at least one piece of risk occurrence information in a memory, in which risky-position information that indicates a risky position at which a risky incident occurred and first sensor information that indicates a situation in which the risky incident occurred at the risky position are included in correspondence to each other.” Tamir teaches components and steps designed to provide warnings to drivers. Such warnings are indicative of risk, and serve the purpose of managing risk. Tamir teaches, in para. [0016], “The method includes collecting driving information from a plurality of vehicles and evaluating the driving behavior of a first vehicle based on information from at least one other vehicle or to a statistical analysis of multiple other vehicles.” Tamir teaches, in para. [0026], “the results of the analysis are used to generate warnings to the driver.” Tamir teaches in para. [0045], “the collected information includes information on road points at which a relatively large number of vehicles undergo abnormal behavior.” Tamir teaches, 
“Transmitting moving body information from the moving body to the risk occurrence information server over a network, in which current position information that indicates a current position of the moving body and second sensor information that indicates a situation around the moving body at the current position are included in correspondence to each other.” Tamir teaches a system with multiple elements in communication with each other, such elements including mobile units and stations. Tamir teaches, in para. [0134], “a method of analyzing vehicle behavior, comprising collecting information on the driving behavior of the vehicle, identifying topographical attributes of roads traversed by the vehicle; and analyzing the collected information so as to determine information on the driving behavior of the vehicle with relation to topographical road attributes.” Tamir teaches, in para. [0144], “On-board monitoring unit 102 optionally includes sensors 104 for collecting information on the vehicle operation” and “Sensors 104 optionally also include a global positioning satellite 
“Determining, when the risk occurrence information corresponding to the current position indicated in the current position information included in the moving body information is not stored in the memory of the risk occurrence information server and the risk occurrence information corresponding to a position other than the current position is stored in the risk occurrence information server, a degree of 
“Transmitting the degree of risk at the current position to the moving body for use by a user of the moving body.” Tamir describes displaying warnings to drivers about specific locations that may be traversed. Tamir teaches, in para. [0160], “Monitoring unit 102 optionally includes an output unit 118 which provides warnings to the driver. Output unit 118 may provide audible warnings, visual warnings and/or tactile warnings.” Tamir teaches, in para. [0189], “warnings are generated when a driver enters a curved at an inappropriate speed for the curve.” The providing of warning data to the driver in Tamir reads on the claimed “transmitting the degree of risk” “to the moving body for use by a user of the moving body,” and doing so when the driver enters a road segment in Tamir reads on the claimed “at the current position.”
“Transmitting, when the determined degree of risk at the current position is within a” “range and another moving body is decided to pass the current position indicated in the current position information included in the moving body information within a predetermined time after the moving body information has been received, degree-of-risk information about the degree of risk to a moving-body-mounted device mounted in the another moving body.” Tamir teaches warning approaching drivers about road incidents. Tamir teaches, in para. [0044], “determining road, traffic and/or other transportation infrastructure related information based on information collected on the behavior of vehicles using the 
“Wherein in obtaining the moving body information, the moving body information transmitted from a moving-body-mounted device mounted in the moving body is received through the network.” Tamir teaches wireless communication between system components. Tamir teaches, in para. [0147], “Monitoring unit 102 further includes a transceiver 112 for communicating with control station 130. In some embodiments of the invention, transceiver 112 comprises a cellular transceiver, which communicates through public cellular networks.” The collecting of data by the monitoring units in Tamir reads on the claimed “obtaining the moving body information,” the communication of the data from the monitoring units via their transceivers in Tamir reads on the claimed “the moving body information transmitted from a moving-body-mounted device mounted in the moving body,” and the communication via the cellular networks in Tamir reads on the claimed “received through the network.”
“Wherein the first images stored in the memory of the risk occurrence information server include images of previous situations around moving vehicles that encountered accidents, near accidents, and occurrences of risky incidents.” Tamir teaches using cameras to take images of the environment surrounding a vehicle, including vehicles involved in abnormal events. Tamir teaches, in para. [0044], “determining road, traffic and/or other transportation infrastructure related information based on information collected on the behavior of vehicles using the infrastructure. Optionally, the information is collected from monitoring units on a plurality of vehicles.” Tamir teaches, in para. [0045], “the collected information includes information on road points at which a relatively large number of vehicles 
Yonaha teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Tamir:
The claimed “range” includes a “predetermined range.” Yonaha teaches, on p. 7 of the enclosed English-language translation, “The comparator 34c checks whether or not it is a risk type to be warned in driving the vehicle by comparing the statistical risk level of the input risk type with a predetermined threshold value.” Yonaha teaches, on p. 9 of the enclosed English-language translation, 
Yonaha describes addressing risks associated with driving vehicles (see paragraph bridging pp. 1 and 2 of the enclosed English-language translation), similar to the claimed invention and Tamir. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the act of warning a driver in Tamir, to be based on a comparison of a value to a predetermined threshold value as in Yonaha, to help delineate a boundary between dangerous risks and less-than-dangerous risks (or non-risks), as taught by Yonaha (see pp. 9 and 10 of the enclosed English-language translation).
Chan teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Tamir and Yonaha:
“Wherein the similarity includes comparing a second image included in the second sensor information with first images included in the first sensor information that are stored in memory of the risk occurrence information server.” Tamir teaches using cameras as sensors, and looking for similar locations in performing its analyses. Tamir teaches, in its abstract, “The method includes determining values of a plurality of parameters of the operation of a first vehicle 

Fuch teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Tamir, Yonaha, and Chan:
“Wherein the risk occurrence information further includes degree of seriousness information of the risky incident in correspondence to the risky-position information and the first sensor information, the degree of seriousness information being determined based on an occurrence or nonoccurrence of previous accidents, determined degrees of human and property damage, and amounts of monetary restitution based on stored accident assessment information.” Tamir teaches, in para. [0075], “The rate of sampling is optionally determined according to the location of the driving, for example accumulating more samples at areas where there many accidents.” Tamir teaches, in para. [0161], “a general warning is provided, optionally with a severity indication. Optionally, if the driver so desires, he/she may request details of the warning.” The severity indication in Tamir reads on the claimed “degree of seriousness information of the risky incident,” the relationship between such data and the driving locations and areas on Tamir reads on the claimed “in correspondence to the risky-position information,” and wherein the sampling used to generate such data in Tamir reads on the claimed “first sensor information.” Fuch teaches, in 
Fuch describes onboard vehicle accident detection similar to the claimed invention and the combination of Tamir, Yonaha, and Chan. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accident data collected, generated, and otherwise used by the combination of Tamir, Yonaha, and Chan, to include the damage assessment data of Fuch, for purposes of predicting risk, setting insurance rates, and mitigating risk, as taught by Fuch (see paras. [0011], [0015], and [0016]).

“Wherein the determining the degree of risk at a current position includes (i) determining a first degree of risk around the moving body at a first time when a current position image is obtained by photography on the basis of a similarity between risk determination information and current position image information, transmitting the first degree of risk from the server to the moving body when the first degree of risk is within a predetermined range, and alerting the user of the moving body based on the first degree of risk.” Onome teaches, in para. [0088], “FIG. 8A shows the shape of a road ahead of the vehicle, which has been extracted from the map database 3, and FIG. 8B shows an image captured when the position of the vehicle is detected as shown in FIG. 8A.” Identifying a curved shape of a road in Onome, when considered with the existing teachings of generating warnings based on structural information of road segments of Tamir (see para. [0087]), reads on the claimed “wherein the determining the degree of risk at a current position includes (i) determining a first degree of risk around the moving body at a first time.” An instance of capturing an image of the curved road and surroundings in Onome reads on the claimed “a first time when a current position image is obtained by photography.” Onome teaches, in para. [0089], “When the vehicle is traveling on a curve, the traveling direction of the vehicle and the position of a traffic signal do not match, and therefore a search frame is set in accordance with the curvature of the road. When the road to the intersection bends as shown in FIG. 8A, the position of a traffic signal for the intersection is offset frontward from the intersection by a predetermined distance so that drivers can find the traffic signal beforehand.” A relationship between features of a curved road and positioning of a traffic signal thereon in an image of 
“(ii) determining a second degree of risk around the moving body at a second time, later than the first time, on the basis of a determined similarity between a stored risky-position image and the current position image.” Onome teaches, in para. [0063], “The traffic signal detecting portion 9 searches the traffic signal by processing the data of image. For example, the traffic signal detecting portion 9 searches the traffic signal by template matching. More specifically, in template marching, an image of a standard traffic signal, which is a template, is overlaid on the image and continuously displaced pixel by pixel so as to scan the entire region of the search frame 51 or the entire region of the image.” Onome teaches, in para. [0090], “Then, the image processing region setting portion 8 sets the position of a search frame 61 based on the position of the vehicle.” Onome teaches, in para. [0091], “Also, the image processing region setting portion 8 sets the position of a search frame 62 based on the offset distance L1 (offset), and based on the position of the vehicle, and the distance to the intersection, which are obtained from the GPS/INS device 2.” Detecting a traffic signal based on image data in Onome reads on the claimed “determining a second degree of risk 
“(iii) accumulating the first degree of risk and the second degree of risk, to generate an accumulated degree of risk for subsequent use that is more accurate than the first degree of risk.” Combining road structure data and image data based thereon in Onome reads on the claimed accumulating the first degree of risk and the second degree of risk, to generate an accumulated degree of risk for subsequent use that is more accurate than the first degree of risk.”
Onome describes, in its abstract, an image processing system for vehicle, similar to the claimed invention and to the combination of Tamir, Yonaha, Chan, and Fuch. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the locational and image processing of road segments and roadside features of the combination of Tamir, Yonaha, Chan, and Fuch, to include the sequential locational and image processing of road segments and roadside features (traffic lights) in Onome, because doing so increases the speed of image data processing, as taught by Onome (see para. [0008]).
Regarding claim 2, the combination of Tamir, Yonaha, Chan, Fuch, and Onome teaches the following limitations:
“The risk determination method according to Claim 1, wherein in the determining a degree of risk, when the risk occurrence information corresponding to the current position indicated in the current position information included in the moving body information and the risk occurrence information corresponding to a position other than the current position are both stored in the memory of the risk occurrence information server, the degree of risk corresponding to the current position is determined on a basis of a similarity between the second sensor information included in the moving body information and the first sensor information included in the risk occurrence information corresponding to the position other than the current position.” Tamir teaches determining when to provide warnings to drivers. Such warnings are indicative of risk. Tamir teaches, in para. [0016], “The method includes collecting driving information from a plurality of vehicles and evaluating the driving behavior of a first vehicle based on information from at least one other vehicle or to a statistical analysis of multiple other vehicles.” Tamir teaches, in para. [0026], “the results of the analysis are used to generate warnings to the driver. The comparison to the behavior of other vehicles and/or to the behavior of the vehicle in previous cases allows better filtering of the warnings, so as to minimize the number of warnings while providing the important warnings.” Tamir teaches, in para. [0045], “the collected information includes information on road points at which a relatively large number of vehicles undergo abnormal behavior.” Tamir teaches, in para. [0087], “There is further provided” “a method of evaluating the driving behavior in a vehicle, comprising receiving sensor readings on the operation of a first vehicle in a first road segment, determining structural information on the first road segment and analyzing a behavior of the first vehicle responsive to the sensor readings and the structural information, by comparing to behavior of one or more vehicles 
Regarding claim 3, the combination of Tamir, Yonaha, Chan, Fuch, and Onome teaches the following limitations:
“The risk determination method according to Claim 1, wherein in the determining a degree of risk, a similarity is determined between the second sensor information included in the moving body information and the first sensor information included in the at least one piece of risk occurrence information 
Regarding claim 4, the combination of Tamir, Yonaha, Chan, Fuch, and Onome teaches the following limitations:
“The risk determination method according to Claim 1, wherein the first sensor information includes the first images obtained by photographing a situation in which the risky incident occurred at the risky position; the second sensor information includes the second image obtained by photographing a situation 
“In the determining a degree of risk, the degree of risk at the current position is determined on a basis of a similarity between the first image and the second image.” Chan teaches comparing images to identify hazards. Chan teaches, in its claim 15, “comparing captured images with database images and alerting operator of potential hazardous condition.” Chan teaches, in para. [0100], “The microprocessor, 102, executing software selecting from the group consisting of pattern recognition and edge detection methods, equipped with a knowledge-base database system, is capable of discriminating between hazardous and inconsequential conditions captured by the cameras. In accordance with the main concept of the present invention, if the images captured by the system resembling a hazardous condition, it generates a control signal alerting the operator, who can react accordingly.” FIG. 20 of Chan shows the step, “instruct system to either generate an alert or ignore the event in the future if encountering live images comparable to those stored images with similar characteristic or pattern.” The determining of whether live images are comparable to stored 
Regarding claim 5, the combination of Tamir, Yonaha, Chan, Fuch, and Onome teaches the following limitations:
“The risk determination method according to Claim 4, further comprising: analyzing, on a basis of the first images, a first traffic situation at the risky position in case of an occurrence of the risky incident and analyzing, on a basis of the second image, a second traffic situation at the current position.” Tamir describes analyses based on camera images. Tamir teaches, in para. [0089], “determining traffic directives or warnings applicable to a vehicle.” Tamir teaches, in para. [0091], “determining the directives or warnings comprises determining by image analysis of images acquired by a camera mounted on the vehicle.” Tamir teaches, in para. [0295], “many braking occasions occurring within a short period on a highway, at relatively low speed, are indicative of a traffic jam and are related to accordingly.” Analyzing images from a vehicle to determine traffic directives at a road location at which an abnormal event occurred in Tamir reads on the claimed “analyzing, on a basis of the first images, a first traffic situation at the risky position in case of an occurrence of the risky incident.” Analyzing images from another vehicle to determine traffic directives at another road location (similar to the aforementioned road location) being approached or traversed in Tamir reads on the claimed “analyzing, on a basis of the second image, a second traffic situation at the current position.”
“Wherein in the determining a degree of risk, the degree of risk at the current position is determined on a basis of a similarity between the analyzed first traffic situation and the analyzed second traffic situation.” Chan teaches comparing images to identify hazards. Chan teaches, in its claim 15, “comparing captured images with database images and alerting operator of potential hazardous condition.” Chan teaches, in para. [0100], “The microprocessor, 102, executing software selecting from the group consisting of pattern recognition and edge detection methods, equipped with a knowledge-base database system, is capable of discriminating between hazardous and inconsequential conditions captured by the cameras. In accordance with the main concept of the present invention, if the images captured by the system resembling a hazardous condition, it generates a control signal alerting the operator, who can react accordingly.” FIG. 20 of Chan shows the step, “instruct system to either generate an alert or ignore the event in the future if encountering live images comparable to those stored images with similar characteristic or pattern.” The determining of whether live images are comparable to stored images and generating hazardous condition alerts in Chan, in combination with the teachings of using camera images for determining traffic directives in Tamir, reads on the claimed “the degree of risk at the current position is determined on a basis of a similarity between the analyzed first traffic situation and the analyzed second traffic situation.” The rationales for combining the teachings of Tamir and Chan in the rejection of claim 1 also apply to this rejection of claim 5.
Regarding claim 6, the combination of Tamir, Yonaha, Chan, Fuch, and Onome teaches the following limitations:
“The risk determination method according to Claim 1, further comprising: creating, when the determined degree of risk at the current position is within a 
Regarding claim 7, the combination of Tamir, Yonaha, Chan, Fuch, and Onome teaches the following limitations:
“The risk determination method according to Claim 1, further comprising: transmitting, when the determined degree of risk at the current position is within a predetermined range, degree-of-risk information about the degree of risk to the moving-body-mounted device that has transmitted the moving body information.” Tamir teaches the use of thresholds in its collecting of information and analysis. Tamir teaches, in para. [0052], “some embodiments of the invention relates to a heads up display (HUD), which displays information to a vehicle driver.” Tamir teaches, in para. [0183], “the searching for events includes identifying when the vehicle 150 is approaching a sign (e.g., a stop sign), a curve or an intersection. The speed of the vehicle 150 and/or other operation attributes of the vehicle are determined and are compared to thresholds indicating when a warning is required.” Displaying the warning to the HUD in Tamir reads on the claimed “transmitting” “degree-of-risk information about the degree of risk to the moving-body-mounted device that has transmitted the moving body information.” 
Regarding claim 9, the combination of Tamir, Yonaha, Chan, Fuch, and Onome teaches the following limitations:
“The risk determination method according to Claim 1, further comprising: storing risk determination information, in which the current position information and the determined degree of risk at the current position are associated with each other, in the risk determination information server.” Tamir teaches collecting information for road locations to potentially warn drivers of hazards. Tamir teaches, in para. [0087], “There is further provided” “a method of evaluating the driving behavior in a vehicle, comprising receiving sensor readings on the operation of a first vehicle in a first road segment, determining structural information on the first road segment and analyzing a behavior of the first vehicle responsive to the sensor readings and the structural information, by comparing to behavior of one or more vehicles under similar circumstances.” Tamir teaches, in para. [0088], “the method includes generating warnings to a driver of the first vehicle responsive to 
“Wherein in the determining a degree of risk, when the risk determination information corresponding to the current position indicated in the current position information included in the moving body information is stored in the memory of the risk determination information server, the degree of risk included in the risk determination information is used.” Tamir teaches a control station that stores collected information and analyzed information related to warnings for drivers. Tamir teaches, in para. [0108], “a method of determining parameters of road segments of interest, comprising receiving dynamic parameters of a plurality of 
Regarding claim 10, the combination of Tamir, Yonaha, Chan, Fuch, and Onome teaches the following limitations:
“The risk determination method according to Claim 1, wherein the moving body information further includes third sensor information, which indicates a traveling situation of the moving body, in correspondence to the current position information and the second sensor information.” Tamir teaches the use of multiple kinds of sensors to collect information for warning drivers about road locations involving abnormal events. Tamir teaches, in para. [0089], “the method includes determining the location of the vehicle and wherein determining the directives is performed responsive to the determined location.” Tamir teaches, in para. [0091], “determining the directives or warnings comprises determining by image analysis of images acquired by a camera mounted on the vehicle.” Tamir teaches, in para. [0188], “The awareness of standing vehicles may be based, for 
“In the determining a degree of risk, a similarity is obtained between the second sensor information included in the moving body information and the first sensor information included in at least one piece of risk occurrence information stored in the memory of the risk determination information server, and the degree of risk at the current position is determined on a basis of the similarity and the third sensor information.” Tamir teaches using cameras as sensors, and looking for similar locations when performing its analyses for generating warnings to drivers. Tamir teaches, in its abstract, “The method includes determining values of a plurality of parameters of the operation of a first vehicle in a first road segment, determining values of the plurality of parameters for one or more second vehicles in a second road segment having similar properties to those of the first road segment.” Tamir teaches, in para. [0091], “determining the directives or warnings comprises determining by image analysis of images acquired by a camera mounted on the vehicle.” Tamir teaches, in para. [0152], “Raw data (and partially or entirely processed data) is optionally transmitted to control station 130 substantially continuously, for example every few seconds or minutes.” Road segments having 
Regarding claim 11, the combination of Tamir, Yonaha, Chan, Fuch, and Onome teaches the following limitations:
“The risk determination method according to Claim 1, wherein the risk determination system further includes a risk determination device including a processor, and any one of the obtaining the moving body information and the determining the degree of risk is executed by the processor.” Tamir teaches, in para. [0150], “Monitoring unit 102 further comprises a processor 114, which analyzes the data received through sensors 104, input ports 110 and/or transceiver 112. In some embodiments of the invention, the analysis results are 
Regarding claim 12, while the claim is of different scope relative to claims 1 and 11, the claim recites limitations similar to the limitations recited by claims 1 and 11. Claim 12 is, therefore, rejected under 35 USC 103 as obvious in view of the combination of Tamir, Yonaha, Chan, Fuch, and Onome for at least the same reasons as claims 1 and 11. While claim 12 differs from claims 1 and 11 in that claim 12 recites “a receiver” and “a transmitter,” the combination of Tamir, Yonaha, Chan, Fuch, and Onome teaches a two-way communication link (see Tamir, para. [0148]) that reads on these elements.
Regarding claim 13, while the claim is of different scope relative to claims 1 and 11, the claim recites limitations similar to the limitations recited by claims 1 and 11. Claim 13 is, therefore, rejected under 35 USC 103 as obvious in view of the combination of Tamir, Yonaha, Chan, Fuch, and Onome for at least the same reasons as claims 1 and 11. While claim 13 differs from claims 1 and 11 in that claim 13 recites “a first receiver,” “a first transmitter that transmits degree-of-risk information about the degree of risk to the risk output device,” and “the risk output device includes a second transmitter that transmits the moving body information to the risk determination device, and transmits” “degree-of-risk information,” the combination of Tamir, Yonaha, Chan, Fuch, and Onome teaches a two-way communication link (see Tamir, para. [0148]) that read on these elements.
Regarding claim 14, the combination of Tamir, Yonaha, Chan, Fuch, and Onome teaches the following limitations:
“The risk determination system according to Claim 13, wherein the second transmitter transmits, to the risk determination device, moving body information in 

Response to Arguments
On p. 15 of the Amendment, the applicant argues that the rejection of claims 1-7 and 9-14 under 35 USC 103 as being obvious over the combination of the cited Tamir, Yonaha, Chan, and Fuch references should be reconsidered and withdrawn for alleged reliance on impermissible hindsight. The examiner finds the argument unpersuasive. In response to the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). With respect to the asserted combination rejection, for example, the rejection takes into account only teachings, suggestions, and motivations within the level of ordinary skill, thus constituting a proper reconstruction instead of impermissible hindsight.
On pp. 17 and 18 of the Amendment, the applicant argues that the combination of Tamir, Yonaha, Chan, and Fuch fails to teach the claim limitations added by the Amendment, wherein the claim limitations involve “first degree of risk” limitations, “second degree of risk” limitations, and “accumulating the first degree of risk and the second degree of risk” limitations. As explained in the 35 USC 103 section above, the examiner cites the Onome reference as teaching the added claim limitations when Onome is added to the existing combination of Tamir, Yonaha, Chan, and Fuch. Thus, the 35 USC 103 rejections are maintained on the basis of the new combination.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624